Case 2:21-cv-02957 Document 2-1 Filed 05/25/21 Page 1 of 4 PageID #: 64




                  Exhibit A
      Case 2:21-cv-02957 Document 2-1 Filed 05/25/21 Page 2 of 4 PageID #: 65



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


 HECTOR POLANCO for himself and all
 others similarly situated,
                                                    Case No. _______________________
                                  Plaintiff,
                         v.

 PARTS AUTHORITY, LLC, PARTS
 AUTHORITY, INC., YARON
 ROSENTHAL,

                               Defendants.




                        CONSENT TO BECOME A PARTY PLAINTIFF
                        Fair Labor Standards Act of 1938, 29 U.S.C. § 216(b)

         I hereby consent to become a party plaintiff seeking unpaid wages and compensation against

Defendants Parts Authority, LLC, Parts Authority, Inc., and Mr. Yaron Rosenthal.

         By joining this lawsuit, I designate the Named Plaintiff to make all decisions on my behalf

concerning the method and manner of conducting the case including settlement, the entering of an

agreement with Plaintiff’s counsel regarding payment of attorneys’ fees and court costs, and all

other matters pertaining to this lawsuit.

         For the purposes of this lawsuit, I choose to be represented by Finkelstein, Blankinship,

Frei-Pearson & Garber, LLP, Weinhaus & Potashnick, and other attorneys with whom they may

associate.



 Date:                                  Sign:



                                 Print Name:        Federico Cabral
      Case 2:21-cv-02957 Document 2-1 Filed 05/25/21 Page 3 of 4 PageID #: 66



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


 HECTOR POLANCO for himself and all
 others similarly situated,
                                                    Case No. _______________________
                                  Plaintiff,
                         v.

 PARTS AUTHORITY, LLC, PARTS
 AUTHORITY, INC., YARON
 ROSENTHAL,

                               Defendants.




                        CONSENT TO BECOME A PARTY PLAINTIFF
                        Fair Labor Standards Act of 1938, 29 U.S.C. § 216(b)

         I hereby consent to become a party plaintiff seeking unpaid wages and compensation against

Defendants Parts Authority, LLC, Parts Authority, Inc., and Mr. Yaron Rosenthal.

         By joining this lawsuit, I designate the Named Plaintiff to make all decisions on my behalf

concerning the method and manner of conducting the case including settlement, the entering of an

agreement with Plaintiff’s counsel regarding payment of attorneys’ fees and court costs, and all

other matters pertaining to this lawsuit.

         For the purposes of this lawsuit, I choose to be represented by Finkelstein, Blankinship,

Frei-Pearson & Garber, LLP, Weinhaus & Potashnick, and other attorneys with whom they may

associate.



 Date:                                  Sign:



                                 Print Name:        Hector Polanco
      Case 2:21-cv-02957 Document 2-1 Filed 05/25/21 Page 4 of 4 PageID #: 67



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


 HECTOR POLANCO for himself and all
 others similarly situated,
                                                    Case No. _______________________
                                  Plaintiff,
                         v.

 PARTS AUTHORITY, LLC, PARTS
 AUTHORITY, INC., YARON
 ROSENTHAL,

                               Defendants.




                        CONSENT TO BECOME A PARTY PLAINTIFF
                        Fair Labor Standards Act of 1938, 29 U.S.C. § 216(b)

         I hereby consent to become a party plaintiff seeking unpaid wages and compensation against

Defendants Parts Authority, LLC, Parts Authority, Inc., and Mr. Yaron Rosenthal.

         By joining this lawsuit, I designate the Named Plaintiff to make all decisions on my behalf

concerning the method and manner of conducting the case including settlement, the entering of an

agreement with Plaintiff’s counsel regarding payment of attorneys’ fees and court costs, and all

other matters pertaining to this lawsuit.

         For the purposes of this lawsuit, I choose to be represented by Finkelstein, Blankinship,

Frei-Pearson & Garber, LLP, Weinhaus & Potashnick, and other attorneys with whom they may

associate.



 Date:                                  Sign:



                                 Print Name:        Rodolfo Travaglinte
